Citation Nr: 0317794	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  01-01 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for left knee 
degenerative osteoarthritis.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel






REMAND

On April 2, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Please verify that a final attempt 
has been made to obtain all records of 
claimed treatment for hepatitis and 
residuals of the same from Spohn 
Memorial Hospital 2600 Hospital BLVD, 
Corpus Christy Texas 78405.  Please note 
that there was an NPRC search in 
September 2002 that asked for these 
records.  However, since this is a 
private hospital, these records might 
not be in an NPRC search. 

Specifically proof is required showing 
that another search for these records 
has been made since September 24, 2002.  
Evidence of such a search includes a 
copy of any letters sent to the veteran 
notifying him that you are requesting 
these records along with any release of 
medical information forms sent out.  
Other proof includes a copy of any 
correspondence sent to and from this 
facility.  Prior evidence of attempts to 
obtain these records before September 
24, 2002 is NOT sufficient.  Also the 
veteran should receive specific 
notification that these particular 
records are being searched for.  

2.  Make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded the following 
examination(s):  an orthopedic 
examination by an orthopedic surgeon or 
other appropriate medical specialist to 
ascertain the nature, extent of 
severity, and etiology of the veteran's 
left knee disability..  Send the claims 
folder to the examiner(s) for review.  
The claims file and a separate copy of 
this memo must be made available to the 
examiner for review prior and pursuant 
to conduction and completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.  
The physician should review the claims 
file, with special attention to the 
reserve records obtained, and address 
the following questions: Is it at least 
as likely as not that the veteran's left 
knee arthritis disorder had its initial 
onset during active duty for training as 
the result of any injury or trauma 
therein or was shown to have become 
manifested within a year of his January 
1972 discharge from active duty prior to 
his reserve service?  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

4.  Make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded the following 
examination:  VA examination conducted 
by an appropriate specialist to confirm 
the presence of hepatitis C, and to 
ascertain the nature and etiology of 
hepatitis C, if confirmed.  The claims 
file and a separate copy of this memo 
must be made available to the examiner 
for review prior and pursuant to 
conduction and completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  The examiner should review 
the veteran's complete military and 
medical history, perform any further 
indicated special studies, and upon 
doing so answer the following questions:

(a) Does the veteran have a current 
hepatitis C disability, and if so, what 
is its nature?  In answering this 
question, with the veteran's consent, an 
EIA test should be performed.  If the 
EIA is positive, with the veteran's 
consent, a RIBA test should also be 
performed.

(b) Is it at least as likely as not that 
the current hepatitis C disability (if 
found) was incurred during the veteran's 
military service to include any active 
duty for training shown?  In answering 
this question the examiner should also 
discuss the veteran's history of any 
risk factors (both in-service and post-
service) for hepatitis C which he has 
been exposed to.  Any opinions expressed 
by the examiner must be accompanied by a 
complete rationale.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





